Citation Nr: 0712087	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel






INTRODUCTION

The veteran served on active military duty from September 
1967 to February 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

The Board denied the claim on appeal in a March 2006 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the veteran's appeal to the 
Board.  

A letter was sent to the veteran and his attorney on December 
21, 2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  Neither 
the veteran nor his attorney has responded.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The October 2006 Joint Motion noted, in pertinent part, that 
on Remand, the Board must fully assist the veteran by 
reexamining the evidence of record, and seeking any other 
evidence necessary to support its decision.  To that end, the 
relevant medical evidence of record that includes the 
pertinent clinical findings, necessary with which to properly 
evaluate the veteran's disability, are now over three years 
old.  An initial evaluation must be based on the overall 
recorded history of a disability, giving equal weight to past 
and present medical reports.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As an initial evaluation takes into account the 
severity of a service-connected disability over the course of 
the entire claim period, appellate consideration cannot be 
conducted without evidence of the severity of the veteran's 
PTSD subsequent to December 2003.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2006).  The Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ." Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, a 
medical examination is in order to determine the current 
extent of the symptomatology of veteran's PTSD.  38 C.F.R. § 
3.159(c) (4) (i); see Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990).

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  Subsequently, the RO must review 
the actions directed by this Remand and 
ensure that they have been completed.  
Thereafter, the claim for entitlement 
to an initial evaluation in excess of 
50 percent for PTSD must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




